           Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


STANLEY G. ALEXANDER, INC.,                             *
                                                        *
       Plaintiff,                                       *
                                                        *          Case No. SAG-19-2573
                  v.                                    *
                                                        *
ALEXANDER’S MOVERS LLC,                                 *
                                                        *
       Defendant.                                       *
                                                        *

*      *          *       *      *        *         *       *      *     *     *     *    *   *

                                     MEMORANDUM OPINION

       Currently pending is a Motion for Default Judgment filed by Stanley G. Alexander, Inc.

d/b/a “Alexander’s Moving and Storage, Inc.” (“Plaintiff”) against Defendant Alexander’s

Movers LLC (“Defendant”). ECF 18. Defendant did not file an opposition, and the deadline to

do so has now passed. See Loc. R. 105.2.(a) (D. Md. 2018). I have reviewed Plaintiff’s motion,

and no hearing is necessary. See id. R. 105.6. For the reasons discussed below, Plaintiff’s

Motion for Default Judgment will be granted.

I.     BACKGROUND

       Plaintiff offers “moving, transportation, storage, and relocation services” nationwide,

including in Maryland. ECF 1, ¶¶ 9, 10. In connection with those services, Plaintiff owns three

United States Trademark and Service Mark Registrations: Number 4,667,007 (“the ‘007

Registration”), Number 5,561,542 (“the ‘542 Registration”), Number 4,632,520 (“ ‘520

Registration”),        which   register       the   marks       “ALEXANDER’S,”     “ALEXANDER’S

INTERNATIONAL,” and “ALEXANDER’S MOBILITY SERVICES.” (collectively, “the

ALEXANDER’S MARKS”).                 Id. ¶ 11; see ECF 1-1 to -3 (the ‘007, ‘542, and ‘520
         Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 2 of 9



Registrations). Plaintiff has used the marks in interstate commerce since as early as 1953. ECF

1, ¶ 12; ECF 18-2 at ¶ 4 (Deem-Hergan Decl.).

       Defendant incorporated its business on January 24, 2006, and began using the name

“Alexander’s Movers,” along with “Alexander’s” by itself, to advertise moving, transportation,

and relocation services in interstate commerce. ECF 1, ¶¶ 16, 17; see ECF 18-2 at 129-31

(screenshots from Defendant’s website, advertising moving services under the name

“Alexander’s Movers LLC”). The goods and services Defendant offers are the same and/or

similar to those offered by Plaintiff and contained in Plaintiff’s trademark registrations for the

Alexander’s Marks. Id. ¶ 18. In May, 2019, Plaintiff sent the first of two letters to Defendant,

through its manager, owner, and principal, id. ¶ 22, demanding that Defendant cease and desist

further infringement of the Alexander’s Marks,1 id. ¶ 25; see ECF 1-4, 1-5 (the Cease and Desist

Letters). Defendant did not respond to either letter. ECF 1, ¶ 25.

       Plaintiff filed the instant action on September 5, 2019, ECF 1, and served Defendant with

the summons and Complaint on December 4, 2019, ECF 7. Defendant has not responded to the

Complaint, and has not appeared in court. The Clerk entered default on March 3, 2020, ECF 16,

and Plaintiff filed the instant Motion for Entry of Default Judgment on June 10, 2020, ECF 18.

II.    STANDARD FOR DEFAULT JUDGMENT

       In reviewing Plaintiff’s Motion for Judgment by Default, the Court accepts as true the

well-pleaded factual allegations in the complaint as to liability. Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780 (4th Cir. 2001). It, however, remains for the Court to determine

whether these unchallenged factual allegations constitute a legitimate cause of action. Id. at 780-



1
  This lawsuit originally named Marlene C. Davis, the registered agent, member, manager,
owner, and principal of Defendant, as a second Defendant. ECF 1. Plaintiff voluntarily
dismissed its claims against Ms. Davis on February 27, 2020. ECF 13.
                                                2
          Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 3 of 9



81; see also 10A WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND PROCEDURE § 2688.1 (3d

ed. Supp. 2010) (“Liability is not deemed established simply because of the default . . . . [T]he

court, in its discretion, may require some proof of the facts that must be established in order to

determine liability.”).

       If the Court determines that liability is established, it must then determine the appropriate

remedy. Ryan, 253 F.3d at 780-81. The court does not accept factual allegations regarding

damages as true, but rather must make an independent determination regarding such allegations.

See Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). In so

doing, the Court may conduct an evidentiary hearing. Fed. R. Civ. P. 55(b)(2). The court may

also make a determination of damages without a hearing so long as there is an adequate

evidentiary basis in the record for an award. See Adkins v. Teseo, 180 F. Supp. 2d 15, 17

(D.D.C. 2001) (“The court need not make this determination [of damages] through a hearing,

however. Rather, the court may rely on detailed affidavits or documentary evidence to determine

the appropriate sum.”); see also Trs. of the Nat’l Asbestos Workers Pension Fund v. Ideal

Insulation, Inc., Civil No. ELH-11-832, 2011 WL 5151067, at *4 (D. Md. Oct. 27, 2011)

(determining that, in a case of default judgment against an employer, “the Court may award

damages without a hearing if the record supports the damages requested”); Pentech Fin. Servs.,

Inc. v. Old Dominion Saw Works, Inc., Civ. No. 6:09cv00004, 2009 WL 1872535, at *2 (W.D.

Va. June 30, 2009) (concluding that there was “no need to convene a formal evidentiary hearing

on the issue of damages” after default judgment where plaintiff submitted affidavits and

electronic records establishing the amount of damages sought); JTH Tax, Inc. v. Smith, Civil No.

2:06CV76, 2006 WL 1982762, at *3 (E.D. Va. June 23, 2006) (“If the defendant does not contest




                                                3
         Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 4 of 9



the amount pleaded in the complaint and the claim is for a sum that is certain or easily

computable, the judgment can be entered for that amount without further hearing.”).

       In sum, the court must (1) determine whether the unchallenged facts in Plaintiff’s

Complaint constitute a legitimate cause of action, and, if they do, (2) make an independent

determination regarding the appropriate relief.

III.   DISCUSSION

       Default judgment “may be appropriate when the adversary process has been halted

because of an essentially unresponsive party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D.

Md. 2005). Where default judgment is sought, as described above, this Court first reviews the

allegations supporting liability, and then considers the appropriate relief. Here, no evidentiary

hearing is necessary, because there is sufficient evidence presented in the record to support a

finding of liability and the injunctive relief requested. See, e.g., Monge v. Portofino Ristorante,

751 F. Supp. 2d 789, 794–95 (D. Md. 2010).

       A.      Liability

       Plaintiff seeks default judgment for its federal and state trademark infringement and false

designation of origin/unfair competition claims. The federal claims arise under the Lanham Act,

15 U.S.C. §§ 1114, 1125(a) (2018).2 To succeed on the merits of its trademark infringement

claim, Plaintiff must prove



2
  The elements to establish trademark infringement and unfair competition under federal and
Maryland law are essentially the same, and therefore all four counts can be considered together.
See JFJ Toys, Inc. v. Sears Holding Corp., 237 F. Supp. 3d 311, 327 n.6 (D. Md. 2017) (citing
Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 125 n.3 (4th Cir. 1990)); see also Lone Star
Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 930 (4th Cir. 1995) (“In order to
prevail under §§ 32(1) and 43(a) of the Lanham Act for trademark infringement and unfair
competition, respectively, a complainant must demonstrate that it has a valid, protectible
trademark and that the defendant’s use of a colorable imitation of the trademark is likely to cause
confusion among consumers.”).
                                                  4
          Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 5 of 9



        (1) that it owns a valid mark; (2) that the defendant used the mark “in commerce”
        and without plaintiff's authorization; (3) that the defendant used the mark (or an
        imitation of it) “in connection with the sale, offering for sale, distribution, or
        advertising” of goods or services; and (4) that the defendant's use of the mark is
        likely to confuse consumers.

Entrepreneur Media, Inc. v. JMD Entm’t Grp., LLC, 958 F. Supp. 2d 588, 594 (D. Md. 2013)

(quoting Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 152 (4th Cir. 2012)); see also People

for the Ethical Treatment of Animals v. Doughney, 263 F.3d 359, 364 (4th Cir. 2001) (quoting 15

U.S.C. §§ 1114, 1125(a)).

        Considering those elements, Plaintiff has successfully stated claims for trademark

infringement and false designation of origin/unfair competition. First, Plaintiff sufficiently

claims that it owns the ALEXANDER’s Marks. See Rosetta Stone Ltd., 676 F.3d at 152 (citing

15 U.S.C. § 1114(1)(a)). Plaintiff has used the marks in commerce since 1953, in connection

with moving, transportation, storage, and relocation services, and has accrued goodwill as a

result of that longstanding use. ECF 1, ¶¶ 12-15. Further, Plaintiff has obtained United States

federal registrations for the ALEXANDER’S Marks.            Id. ¶ 11.   The federal registrations

constitute prima facie evidence that the marks are valid. See 15 U.S.C. § 1115(a); Harrods Ltd.

v. Sixty Internet Domain Names, 302 F.3d 214, 229 (4th Cir. 2002) (“While it is the use of a

mark, not its registration, that confers trademark protection, registration does confer certain

benefits on the owner; for example, it serves as prima facie evidence of the mark's validity.”

(internal citations omitted)).

        Second, Plaintiff sufficiently alleges that Defendant used its mark “in commerce” and “in

connection with the sale, offering for sale, distribution, or advertising of goods or services,” by

using ALEXANDER’S and/or ALEXANDER’s MOVERS, copying or incorporating Plaintiff’s




                                                5
         Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 6 of 9



registered mark, “ALEXANDER’S.” Rosetta Stone Ltd., 676 F.3d at 152 (citing 15 U.S.C. §

1114(1)(a)); see also ECF 1, ¶¶ 17-18.

       Finally, Plaintiff sufficiently claims that Defendant “used the mark in a manner likely to

confuse consumers.” Rosetta Stone Ltd., 676 F.3d at 152 (citing 15 U.S.C. § 1114(1)(a)). In the

Fourth Circuit, nine factors can be considered in determining the likelihood of confusion

engendered by use of a mark. Id. at 153 (quoting George & Co., LLC v. Imagination Entm't Ltd.,

575 F.3d 383, 393 (4th Cir.2009)). Specifically, the Court should weigh

       (1) the strength or distinctiveness of the plaintiff's mark as actually used in the
       marketplace; (2) the similarity of the two marks to consumers; (3) the similarity
       of the goods or services that the marks identify; (4) the similarity of the facilities
       used by the markholders; (5) the similarity of advertising used by the
       markholders; (6) the defendant's intent; (7) actual confusion; (8) the quality of the
       defendant's product; and (9) the sophistication of the consuming public.

Entrepreneur Media, 958 F. Supp. 2d at 595 (citing Rosetta Stone Ltd., 676 F.3d at 152). The

nine factors “are not always weighted equally, and not all factors are relevant in every case.”

Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d 252, 259–60 (4th Cir. 2007);

see also Rosetta Stone Ltd., 676 F.3d at 154 (“This judicially created list of factors is not

intended to be exhaustive or mandatory.”).

       Here, consideration of factors one, two, three, and six compels the conclusion that

Defendant’s use of Plaintiff’s marks is likely to confuse consumers. Plaintiff’s marks are all

registered and used in commerce; in fact, the ALEXANDER’S mark has been used in commerce

since 1953. ECF 1-1 to -3. As a result, these marks have become “strong and distinctive” in

interstate commerce, and in Maryland. ECF 1, ¶ 15. Defendant has incorporated the name

component of Plaintiff’s marks into its own mark, ALEXANDER’S or ALEXANDER’S

MOVERS. The duplication or incorporation illustrates the similarity of the two marks, and in

turn, demonstrates the likelihood of Defendant’s use to confuse consumers.            The fact that

                                                 6
          Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 7 of 9



Plaintiff and Defendants both operate moving and transportation companies also suggests

likelihood of confusion. Finally, the fact that both companies provide services in Maryland

makes them direct competitors, exacerbates the likelihood that consumers will confuse the two,

and could suggest a possible intent on Defendant’s part to benefit from confusion with a pre-

existing establishment. Defendant’s intent to benefit can also be gleaned from Plaintiff’s second

letter sent to Defendant in June, 2019, in which Plaintiff noted that attempted to speak with

Defendant’s registered agent, Ms. Davis, by phone, but the representative who took the call

“refused to provide additional contact information” for Ms. Davis. ECF 18-2 at 152. Taking all

of this together, this Court finds that Plaintiff’s well-pleaded factual allegations support all of the

elements of its claims for trademark infringement and false designation of origin/unfair

competition against Defendant, to warrant default judgment against it.

       B.      Relief

       In its motion, Plaintiff does not seek an award of actual damages, but does request a

permanent injunction and attorneys’ fees and costs. ECF 18 at 1.

       The Lanham Act provides the Court with the “power to grant injunctions, according to

the principles of equity and upon such terms as the court may deem reasonable, to prevent the

violation of any right of the registrant of a mark registered in the Patent and Trademark Office or

to prevent a violation under subsection (a), (c), or (d) of section 1125 of this title.” 15 U.S.C. §

1116(a). Accordingly, permanent injunctive relief is appropriate when a plaintiff demonstrates

       (1) that it has suffered an irreparable injury; (2) that remedies available at law,
       such as monetary damages, are inadequate to compensate for that injury; (3) that,
       considering the balance of hardships between the plaintiff and defendant, a
       remedy in equity is warranted; and (4) that the public interest would not be
       disserved by a permanent injunction.




                                                  7
          Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 8 of 9



Entrepreneur Media, 958 F. Supp. 2d at 596 (citing eBay Inc. v. MercExchange, LLC, 547 U.S.

388, 391 (2006)). A determination about the appropriateness of permanent injunctive relief lies

within this Court’s equitable discretion. Id. (quoting eBay Inc., 547 U.S. at 391).

       In this case, permanent injunctive relief is warranted. Plaintiff has suffered irreparable

injury, which regularly follows from trademark infringement. Lone Star Steakhouse & Saloon,

Inc., 43 F.3d at 938 (quoting Wynn Oil Co. v. Am. Way Serv. Corp., 943 F.2d 595, 608 (6th Cir.

1991)). Additionally, damage to a business's reputation and goodwill “may fairly be

characterized as ‘irreparable’ in nature.” Entrepreneur Media, 958 F. Supp. 2d at 596 (quoting

Innovative Value Corp. v. Bluestone Fin., LLC, No. DKC 2009–0111, 2009 WL 3348231, at *3

(D. Md. Oct. 15, 2009)).

       Next, monetary damages cannot adequately compensate Plaintiff’s injury.                Due to

Defendant’s lack of response to Plaintiff’s cease-and-desist letters and even its litigation, there is

an ongoing threat of continued infringement. See Innovative Value Corp., 2009 WL 3348231, at

*3 (finding, based on defendant's failure to participate in litigation and continuance of

infringement despite two cease-and-desist letters, that remedies at law were insufficient to

compensate for plaintiff's injuries).

       The balance of the hardships also weighs in Plaintiff’s favor, because Defendant is

operating its business in direct violation of the Lanham Act. Finally, a permanent injunction will

actually serve the public interest. “This Court has held that ‘there is greater public benefit in

securing the integrity of [a] Plaintiffs’ mark than in allowing [a] Defendant to continue to use the

mark in violation of [that] Plaintiffs’ rights.’” Entrepreneur Media, 958 F. Supp. 2d at 596

(quoting Innovative Value Corp., 2009 WL 3348231, at *3).




                                                  8
         Case 1:19-cv-02573-SAG Document 19 Filed 06/29/20 Page 9 of 9



       Accordingly, this Court will grant default judgment in favor of Plaintiff, will order

permanent injunctive relief as provided in the accompanying Order, and will defer ruling on an

appropriate award of reasonable attorneys’ fees and costs after further submission from Plaintiff,

and an opportunity for Defendant to respond. In making its request for attorneys’ fees under 15

U.S.C. § 1117(a), Plaintiff will be required to demonstrate that, pursuant to Georgia-Pacific

Consumer Products, LP v. von Drehle Corp., 781 F.3d 710, 721 (4th Cir. 2015), this case is one

of those “exceptional” ones requiring a fee award. Plaintiff’s submission will be due two weeks

from today, July 13, 2020, and Defendant will be granted two weeks to file an opposition.

       A separate Order follows.



Dated: June 29, 2020                                                       /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                                9
